84872: Case View
	
	
	
	
	
		

	
	
	
	

	
		
	
	
	
     

	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	

	
	
	 
	







	








Nevada
Appellate Courts








Appellate Case Management System




C-Track, the browser based CMS for Appellate Courts











			
			
				
				
					Case Search
				
			
				
				
					Participant Search
				
			
			
		

























Cases


							
								Case Search
							
						

							
								Participant Search
							
						








22-24697: This document is currently unavailable. If you need a copy of this document, please contact Clerk's Office at (775)684-1600.	

Disclaimer: The information and documents available here should not be relied upon as an official record of action.Only filed documents can be viewed.  Some documents received in a case may not be available for viewing.Some documents originating from a lower court, including records and appendices, may not be available for viewing.For official records, please contact the Clerk of the Supreme Court of Nevada at (775) 684-1600.



Case Information: 84872


Short Caption:ABBOTT (DAVID) VS. STATECourt:Supreme Court


Related Case(s):56714


Lower Court Case(s):Washoe Co. - Second Judicial District - CR091603Classification:Criminal Appeal - Life - Post-Conviction/Proper Person


Disqualifications:Case Status:Disposition Filed


Replacement:Panel Assigned:
					Panel
					


To SP/Judge:SP Status:


Oral Argument:Oral Argument Location:


Submission Date:How Submitted:








+
						Party Information
					


RoleParty NameRepresented By


AppellantDavid Roy Abbott
					In Proper Person
				


RespondentThe State of NevadaAaron D. Ford
							(Attorney General/Carson City)
						Jennifer P. Noble
							(Washoe County District Attorney)
						Sheryl Serreze
							(Attorney General/Carson City)
						





+
						Due Items
					


Due DateStatusDue ItemDue From


09/02/2022OpenRemittitur





Docket Entries


DateTypeDescriptionPending?Document


06/15/2022Filing FeeAppeal Filing Fee Waived.  Criminal. (SC)


06/15/2022Notice of Appeal DocumentsFiled Notice of Appeal/Proper Person. Appeal docketed in the Supreme Court this day. (SC)22-19074




06/20/2022Order/ProceduralFiled Order Directing Attorney General to Obtain and Transmit Certified Copies of Notice of Appeal Log or Other Log Maintained by the Prison. The attorney general shall have 30 days from the date of this order within which to obtain and transmit to the clerk of this court certified copies of the notice of appeal log maintained at the prison indicating the actual date upon which appellant delivered to a prison official his notices of appeal. (SC)22-19434




07/07/2022Notice/IncomingFiled Respondent's Notice of Appearance for Sheryl Serreze. (SC)22-21363




07/14/2022Order/Clerk'sFiled Order Granting Telephonic Extension.  Attorney General:  Notice of Appeal Log due:  August 3, 2022.  (SC)22-22250




08/01/2022MotionFiled Respondent's Response to Order to Show Cause. (SC)22-24035




08/08/2022Order/DispositionalFiled Order Dismissing Appeals.  "ORDERS these appeals DISMISSED."  NNP22-AS/EC/KP  Nos. 84872/84873.  (SC)22-24697





Combined Case View